          Case 1:19-cv-01036-RP Document 25-1 Filed 03/08/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

IDES PEREZ DIAZ; EDUARDO         §
BAUTISTA DIAZ; and FERNANDO      §
BAUTISTA DIAZ,                   §
                                 §
       Plaintiffs,               §
                                 §
v.                               §                  CASE NO. 1:19-cv-1036-RP
                                 §
UNICO EN SABORES, INC., d/b/a    §
MORELIA MEXICAN GRILL;           §
SINERGY WORKFORCE SOLUTIONS LLC; §
and ISRAEL ARREOLA JR.,          §
                                 §
       Defendants.               §


      PROPOSED ORDER ON JOINT MOTION TO DISMISS WITH PREJUDICE

        Before the Court is Plaintiffs’ and Defendants’ Joint Motion to Dismiss with Prejudice.

Based on the parties’ request and having considered the motion, the Court is of the opinion that

the motion has merit and should be granted.

        IT IS THEREFORE ORDERED that the Joint Motion to Dismiss with Prejudice is

GRANTED.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that all of Plaintiffs’ claims

filed against Defendants are hereby dismissed with prejudice, with attorney’s fees and costs of

court assessed against the party incurring the same except as otherwise agreed to in writing among

the parties.

        SIGNED this ________ day of ________________________, 2021.



                                                    UNITED STATES DISTRICT JUDGE
